UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2015 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. 000-51807 (Commission File No.) EAU TECHNOLOGIES, INC. (exact name of registrant as specified in its charter) Delaware 87-0654478 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1890 Cobb International Blvd, Suite A, Kennesaw Georgia (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (678) 388-9492 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No þ As of August 12, 2015, the Registrant had 28,575,371 shares of Common Stock, $0.0001 par value outstanding. EAU TECHNOLOGIES, INC. QUARTERLY REPORT ON FORM 10-Q June 30, 2015 INDEX Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements 3 Balance Sheets – June 30, 2015 (unaudited) and December 31, 2014 3 Unaudited Statements of Operations – Three and Six months ended June 30, 2015 and 2014 5 Unaudited Statements of Cash Flows – Six months ended June 30, 2015 and 2014 6 Condensed Notes to Unaudited Financial Statements 8 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 18 ITEM 4. Controls and Procedures 18 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 19 ITEM 1A. Risk Factors 19 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 ITEM 3. Defaults Upon Senior Securities 19 ITEM 4. Mine Safety Disclosures 19 ITEM 5. Other Information 19 ITEM 6. Exhibits 19 SIGNATURES 20 2 PART I - FINANCIAL INFORMATION EAU TECHNOLOGIES, INC. BALANCE SHEETS ASSETS June 30, December 31, CURRENT ASSETS (Unaudited) Cash $ $ Accounts receivable, net Accounts receivable – related party, net Prepaid expense Inventory, net Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation of $120,721 - - OTHER ASSETS Intellectual property, net of accumulated amortization of $8,106 and $7,428 Total other assets Total assets $ $ See notes to financial statements. 3 EAU TECHNOLOGIES, INC. BALANCE SHEETS (Continued) LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) June 30, December 31, CURRENT LIABILITIES (Unaudited) Accounts payable $ $ Accounts payable – related party Accrued expenses Accrued interest Warranty reserve Advance deposits on machine orders Advance deposits on machine orders – related party Short term notes payable – related party Unsecured short term advances – related party Convertible notes payable – related party, net of discounts of $29,000 and $0 Total current liabilities Total liabilities STOCKHOLDERS’ EQUITY (DEFICIT) Common stock, $.0001 par value; 50,000,000 shares authorized; 28,575,371 and 28,575,371 issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ See notes to financial statements. 4 EAU TECHNOLOGIES, INC. UNAUDITED STATEMENTS OF OPERATIONS Three Months Ended Six Months Ended June 30, June 30, NET REVENUES – RELATED PARTY $ NET REVENUES TOTAL REVENUES COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES Depreciation and amortization General and administrative Total operating expenses INCOME (LOSS) FROM OPERATIONS ) ) ) OTHER INCOME (EXPENSE) Interest expense ) Interest income 25 9 53 34 Rental Income Total other income (expense) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES ) PROVISION FOR INCOME TAXES - NET LOSS $ ) $ ) $ ) $ ) NET LOSS PER SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE OF SHARES OUTSTANDING See notes to financial statements. 5 EAU TECHNOLOGIES, INC. UNAUDITED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Warrants and options vested or issued for services - Discount of note payable Changes in operating assets and liabilities: (Increase) decrease in accounts receivable (Increase) decrease in accounts receivable – related party ) ) Decrease in prepaid expense Decrease (increase) in inventory ) Increase (decrease) in accounts payable ) ) (Decrease) in advance deposits for machine orders ) ) Increase in advance deposits for machine orders – related party - Increase (decrease) in accrued expenses ) Increase in accrued interest Net cash provided (used) in operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Payments for intellectual property ) ) Net cash (used) in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from unsecured short term advances - related party Net cash provided by financing activities NET INCREASE IN CASH Cash, beginning of period Cash, end of period $ $ See notes to financial statements. 6 EAU TECHNOLOGIES, INC. UNAUDITED STATEMENTS OF CASH FLOWS (Continued) Six Months Ended June 30, Supplemental Disclosures of Cash Flow Information: Cash paid during the period for: Interest $ $ Income Taxes $
